Citation Nr: 0603881	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  98-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
November 1958.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), that denied, in addition to other 
issues, service connection for a left knee injury.  

The Board remanded the instant claim in September 1999, 
February 2001, and December 2003, for further development.  

In November 2000, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
copy of the transcript of that hearing is of record and 
associated with the claims folder.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  There is no competent medical evidence of record that 
links the veteran's claimed left knee injury with an event in 
active service.  


CONCLUSION OF LAW

A left knee injury is not due to or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via RO letters issued in December 2001, 
April 2003, April 2004, and August 2005, the rating decision, 
the statement of the case (SOC), and the supplemental 
statements of the case (SSOC).  In addition, the RO letters, 
the SOC, and the SSOCs, provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In 
October 2002, the veteran indicated that he had no additional 
evidence to submit.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been submitted, 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decision, 
the SOC, and SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Although that was not done in the instant claim as the claim 
was initiated prior to the VCAA, the Board concludes, that to 
proceed to a decision on the merits would not be prejudicial 
to the appellant in this instance.  The veteran was also 
given the opportunity to testify at hearing, which he did 
before a hearing officer at the RO during a personal hearing 
in September 1998 and before the undersigned at a Travel 
Board hearing in November 2000.  

Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 


Service Connection 

The veteran and his representative assert, in essence, that 
service connection is warranted for his left knee disorder as 
a result of his active duty service.  The veteran claims that 
he injured his left knee during an inservice softball game 
and was hospitalized for several days.  He asserts that the 
left knee has continued to bother him since that date.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

After reviewing the evidence of record in this case, the 
veteran's claim for service connection for a left knee 
disorder must fail.  At the outset, it is important to note 
that service medical records were devoid of findings, 
treatment, or diagnoses for a left knee injury in service.  

After service, the veteran underwent a VA examination in 
June 1997. He provided a history of injury sustained to the 
left knee during a softball game in service.  He related that 
he continued to have pain in the left knee.  Physical 
examination of the left knee showed a mild effusion present. 
He had tenderness in the peripatellar area with crepitance on 
patellofemoral grind.  The range of motion was 0 to 
120 degrees with pain at the extremes.  The knee was stable 
to varus, valgus,  anterior, and posterior drawer stresses.  
X-ray examination of the left knee showed no abnormalities of 
the left knee other than minimal hypertrophic spurring of the 
patella.  The pertinent diagnosis was left knee pain with 
patellofemoral joint disease and medial more so than lateral 
compartment disease, moderate to severe in nature by physical 
examination.  The examiner indicated that this may eventually 
culminate in a total left knee arthroplasty.  

The veteran testified at a personal hearing before the 
hearing officer at the RO in September 1998, and at a Travel 
Board hearing before the undersigned VLJ in November 2000.  
Hearing testimony at both hearings was essentially the same.  
He testified that he injured his left knee while playing 
softball in service while stationed in the Philippines.  He 
was hospitalized, fluid was extracted from the knee, and the 
wound was closed.  He maintained that he has had pain in the 
left knee since that time, was treated after service for the 
knee pain by a physician who has since died and whose records 
were lost approximately 19 years ago, and he wore a knee 
brace on the left knee for a period of time.  

Pursuant to the Board's December 2003 remand, the veteran 
underwent a VA examination in December 2004.  The veteran 
provided essentially the same history for the examiner as was 
provided to the examiner at the 1997 VA examination.  The 
diagnosis was severe post traumatic degenerative arthrosis 
status post meniscectomy of the left knee.  The examiner did 
not relate the left knee disorder to service or any other 
event.  

The veteran underwent additional VA testing in 
September 2005.  At this time, the examiner was requested to 
provide an opinion as to the etiology of the veteran's left 
knee disorder.  The examiner indicated that the claims file 
was reviewed and as a result of the examination and review of 
the claims file, a diagnosis of left knee gonarthrosis was 
made.  The examiner indicated that there was previous 
subjective evidence by history that the veteran injured his 
left knee in the Philippines.  However, he was unable to 
locate medical evidence of this injury in the claims folder.  
It was his opinion that it was not at least as likely as not 
that the incident related by the veteran caused arthritis of 
the left knee.  From accounts, the examiner opined that it 
appeared that this was a soft tissue laceration of the left 
knee region.  The veteran did not relate any type of surgical 
intervention to include removal of the meniscus and the 
examiner stated that he did not locate that in the record.  


After a thorough review of the record, it is clear that the 
veteran's left knee disorder is not the result of service.  
Although the veteran related history of an injury in service 
to his left knee, and claimed that he was hospitalized during 
that time, there is no medical evidence of this treatment of 
hospitalization in his service medical records.  After 
service, he testified that he received treatment for his left 
knee injury from a private physician who has since died and 
whose records were lost, and from the Greenville and 
Columbia, South Carolina VA Medical facilities.  VA 
outpatient treatment records associated with the claims 
folder are unrelated to his left knee and do not show 
treatment for that condition.  Further, the VA examinations 
that he underwent for his left knee disorder in connection 
with this claim do not show that his left knee is in any way 
related to an injury that occurred in service.  The most 
recent VA examiner who examined his left knee in September 
2005, specifically opined that it was not at least as likely 
as not that the veteran's left knee disorder was due to an 
injury sustained in service.  At no time in the medical 
evidence has the veteran's left knee disorder been related to 
his active service.  Only the veteran's statements associate 
his left knee disorder with service.  It is well established 
that laypersons cannot provide competent evidence when an 
expert opinion is required, as is the case with establishing 
the etiology or diagnosis of a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, service connection is not warranted for a left 
knee injury due to service.  


ORDER

Service connection for a left knee injury is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


